DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8, 10-11, and 14 have been amended. Claims 2 and 12 have been cancelled. Claim 17 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
 
 Response to Arguments
Applicant’s arguments, filed 05/07/2021, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive. The rejections of claims 1, 3-11, 13-16 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 1, 3-11, 13-17 filed 05/07/2021, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
,
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
the first piece of information including first enhancement information for reconstructing the second image data based on the first encoded stream and the second encoded stream, 
the second piece of information including second enhancement information corresponding to at least a dynamic range conversion for converting the second image data into third image data, and 
the first image data, the second image data, and the third image data being selectable as decoded output;
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
OH (US 20160295220 A1) teaches a signal transmitting method for transmitting a stream generated by multiplexing signaling information, encoded base layer video data, and enhancement video data, which can configure scalable WCG video data, and provides a signal receiving method for outputting a legacy LED video or a WCG video on the basis of the signaling information decoded by receiving the stream but is silent on the first and second piece of information as defined by the independent claims.
SATO (US 20170034525 A1) a signal transmitting method for transmitting a stream generated by multiplexing signaling information, encoded base layer video data, and enhancement video .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486